El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
El apelante Nicomedes Rivera interpuso este recurso de apelación contra la sentencia de la Corte de Distrito de Are-cibo que le condenó a sufrir prisión por el delito de injuria y calumnia (slander) de acuerdo con una denuncia en la que se imputó al apelante, que en un meeting que celebró en la plaza “Tyson” de Arecibo en la noche del 8 de marzo de 1916, al referirse a los hechos acaecidos aquel día en el sitio denominado “Campo Alegre” voluntaria, falsa y maliciosa-mente se expresó en los términos que copiamos de la denuncia:
“Que Alberto Gandía, actuando como jefe de policía, incitó a ésta a que realizara lo que realizó, y que dicho Alberto Gandía, re-vólver en mano, fué el primero que apuntó y disparó con su revólver, rodando por el suelo una víctima, y que ante la enormidad del hecho por él consumado y ante aquel cuadro de horror, con lágrimas en los ojos, dijo a la viuda: ‘Ud. no se apure, que yo le pasaré el jor-nal que ganaba su marido,’ y añadió a continuación: ‘¡Asesinos! ¡Bandoleros!’ frases estas dichas con la intención de causar descré-dito y menosprecio en la persona de Alberto Gandía y de imputarle la comisión de un hecho constitutivo de delito, cual es el de privar de la vida a un ser humano, ilegalmente.”
*627De la prueba resulta que ese día trataron algunos huel-guistas, en “Campo Alegre,” de hacer que no trabajaran unos carreteros que iban para la finca de Don Alberto Candía, y cuando éste fué avisado por su mayordomo de tal pretensión acudió al sitio con dos policías y resultaron allí un muerto y varios heridos y que cuando el apelante regresó a Arecibo del sitio de tales sucesos a donde acudió al tener noticias de ellos, los relató al público en el meeting en la forma y ma-nera que aparecen de la denuncia.
Pero el apelante sostiene como único motivo de su recurso que no existió malicia.de su parte por cuanto se limitó a relatar los hechos tal y como los sabía por los informes que recogió en el lugar donde ocurrieron. Aun admitiendo esto último, lo que no resulta de la prueba ya que la preponde-rancia de la misma es que hizo esas manifestaciones como propias y sin referencia a informes que se le dieran, siempre tenemos que llegar a la conclusión de que existió malicia al hacerlas, porque, según la sección 3a. de la Ley de 9 de marzo de 1911, para definir y castigar el delito de calumnia e injuria (slander) se presumirá maliciosa y será calumnia proeesable toda expresión calumniosa hecha públicamente en presencia o ausencia de la persona agraviada, siendo la única excep-ción a esa regla la sección 5a., según la cual no se tendrá por maliciosa ninguna relación o exposición oral imparcial y exacta de actos judiciales, legislativos o de cualquier otro carác-ter oficial, ni las manifestaciones hechas en las discusiones, argumentaciones y debates que en dichos actos tuvieren lugar. Aunque el apelante hubiera hecho las manifestaciones que se le imputan como resultados de los informes que se le dieron no quita este hecho a su acto la presunción de malicia que lleva consigo el haberlas hecho en público pues tales informes no son de los comprendidos en la citada sección quinta.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

*628Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.